DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
“The fluid infusion system of Claim 10” should read “The fluid infusion system of Claim 1”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the glucose sensor" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of rejection, the Examiner will interpret the “glucose sensor” as the “physiological characteristic sensor” disclosed in claim 8, upon which claim 9 depends.

Claim 16 recites the limitation “the plurality of pins” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of rejection, the Examiner will interpret the plurality of device contact pads to be associated with a respective plurality of components capable of establishing an electrical communication between two devices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush et al. (US 8343092 B2).

Regarding claim 1, Rush teaches:
A fluid infusion system (see FIG. 3, integrated infusion device and analyte monitoring system: 300), comprising:
means for determining a physiological characteristic of a user  (i.e., via analyte sensor: 360, see FIG. 3);
a housing (see FIG. 3, housing of transmitter unit: 350) configured to be adhesively coupled (i.e., via adhesive patch: 380, see FIG. 3) to an anatomy of a user (see Col. 8, Lines 3-5), the housing (housing of 350) comprising a communication device (i.e., electronics within transmitter unit: 350, see FIG. 3) configured to wirelessly communicate the physiological characteristic to a communication component (see FIG. 3, analyte monitor unit: 320) of a fluid infusion device (see FIG. 3, infusion device: 310) (see Col. 8, Lines 15-19); and
means for defining a fluid flow path (i.e., via infusion tubing: 340 and cannula: 370, see FIG. 3) from the fluid infusion device (310) into the anatomy of the user (i.e., via cannula: 370), the means for defining the fluid flow path (i.e., via 340, 370) being configured to extend from the housing (housing of 350) for insertion into the anatomy of the user (see FIG. 3, cannula: 370 extends into patient’s skin; see also Col. 7, Line 64 – Col. 8, Line 14).

Regarding claim 2, Rush teaches:
The fluid infusion system (300) of Claim 1, wherein the means for determining the physiological characteristic (i.e., via 360) is integrated with the means for defining the fluid flow path (i.e., via 340, 370) (see FIG. 3, analyte sensor: 360 lies parallel to cannula: 370 along adhesive layer: 380 – the elements are structurally integrated; see also Col. 8, Lines 1-5).

Regarding claim 3, Rush teaches:
The fluid infusion system (300) of Claim 1, further comprising a unit control module (i.e., analyte monitor unit: 320, see FIG. 3; see also claim 1, “controller”) having a processor configured to determine a value of the physiological characteristic (“the memory having instructions stored which, when executed by [one or more] processor[s], obtains at least one of the plurality of signals associated with the monitored analyte level,” see claim 1) for wireless transmission to a control module (i.e., transmitter unit: 350, see FIG. 3; see also claim 1, “data communication connection”) associated with the fluid infusion device (310) (“a data communication connection provided in the housing including one or more of a wired communication section or a wireless communication section,” see claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (US 8343092 B2), as applied to claim 1 above, and further in view of Wang et al. (WO 2013058879 A2).

Regarding claim 5, Rush discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Rush does not explicitly disclose: the means for defining the fluid flow path includes a delivery array of microneedles and the means for determining the physiological characteristic includes a sensing array of microneedles for observing the physiological characteristic of the user.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, comprising: a means for defining a fluid path including a delivery array of microneedles (see FIG. 1K, microneedle array sensor-actuator: 180, also including microneedle array for therapeutic intervention: 181d, 181e, 181f) and a means for determining a physiological characteristic including a sensing array of microneedles for observing a physiological characteristic of a user (see FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c) (see p. [0074]).


Regarding claim 6, combined Rush and Wang (see claim 5 above) teaches:
The fluid infusion system of Claim 5, wherein the sensing array (see Wang, FIG. 1K, sensing microneedle array: 181a, 181b, 181c) includes at least one insulin sensor microneedle (see Wang, p. [0059] discussing each microneedle in an array can be configured to detect a different analyte, wherein one microneedle element senses glucose; additionally, it is well known in the art that an insulin sensor would accomplish the feature of sensing the concentration of glucose in the blood; therefore, Wang necessarily teaches an insulin sensor in this instance).


Regarding claim 7, combined Rush and Wang (see claim 5 above) teaches:
The fluid infusion system of Claim 5, wherein the delivery array (see Wang, FIG. 1K, microneedle array sensor-actuator: 180) includes at least one sensing array microneedle (see Wang, FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c).

Regarding claim 8, Rush teaches:
The fluid infusion system (300) of Claim 1, wherein the means for determining the physiological characteristic (i.e., via 360) includes a physiological characteristic sensor (see FIG. 3, analyte sensor: 360) for observing the physiological characteristic of the user.
However, Rush does not explicitly disclose: the means for defining the fluid flow path includes a delivery array of microneedles.  Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, featuring a sensing array of microneedles (see FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c) (see p. [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rush to incorporate the teachings of Wang by including an array of microneedles to the analyte sensor for sensing an analyte at the infusion site, wherein the transmitter unit would receive, analyze, and process the signals from the sensing microneedle array in order to control the rate of delivery via the cannula, for the purpose of enabling an autonomous delivery of a targeted therapeutic drug in response to a detected condition (see Wang, p. [0073]).

Regarding claim 9, combined Rush and Wang (see claim 8 above) teaches:
The fluid infusion system (300) of Claim 8, wherein the [[glucose]] physiological characteristic sensor (360) further comprises an insulin sensor (see Rush, Col. 3, Lines 45-51 discussing analyte sensor may monitor glucose levels in a user; it is well known in the art that an insulin sensor would accomplish the feature of sensing the concentration of glucose in the blood; therefore, Rush necessarily teaches an insulin sensor in this instance).

Regarding claim 10, Rush teaches:
The fluid infusion system (300) of Claim [[10]] 1, wherein the means for defining the fluid flow path (i.e., via 340, 370) includes a cannula (see FIG. 3, cannula: 370).
However, Rush does not explicitly disclose: the means for determining the physiological characteristic includes a sensing array of microneedles for observing the physiological characteristic of the user. Wang, in a similar field of endeavor, teaches a system for biosensing and drug delivery techniques, featuring a sensing array of microneedles (see FIG. 1K, microneedle array configured for sensing an analyte: 181a, 181b, 181c) (see p. [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rush to incorporate the teachings of Wang by including (on the underside of the adhesive patch, taught by Rush) .

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (US 8343092 B2).

Regarding claim 11, Rush teaches:
The fluid infusion system (300) of Claim 1, wherein the means for defining the fluid flow path (i.e., via 340, 370) includes a cannula (see FIG. 3, cannula: 370) and the means for determining the physiological characteristic (i.e., via 360) includes electrodes to observe the physiological characteristic of the user (see Col. 8, Lines 5-19 discussing analyte sensor 360 is maintained in fluid contact with a patient’s analyte, wherein transmitter unit 350 receives analyte level data from analyte sensor electrodes).
However, this particular embodiment of Rush fails to explicitly disclose: the means for determining the physiological characteristic includes a plurality of electrode pairs to observe the physiological characteristic of the user.  In another embodiment, however, Rush teaches (see FIG. 11A-11B) a means for determining a physiological characteristic of a user including a plurality of electrode pairs (conductive layer: 1102 with electrode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Rush by incorporating the teachings of the embodiment depicted in FIG. 11A-11B by establishing a plurality of electrode pairs, comprising electrode traces and analyte sensor contacts, to extend between the transmitter unit and the analyte sensor, for the purpose of maintaining close, continuous fluid contact with the patient’s analyte and reducing any latency or noise that may arise from a wired electrical connection extending a farther distance, and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Regarding claim 12, Rush teaches:
A fluid infusion system (see FIG. 3, integrated infusion device and analyte monitoring system: 300), comprising:
a housing (see FIG. 3, housing of transmitter unit: 350) configured to be adhesively coupled to an anatomy of a user (see Col. 8, Lines 3-5);
means for determining a physiological characteristic of the user (i.e., via analyte sensor: 360, see FIG. 3); and
means for defining a fluid flow path (i.e., via infusion tubing: 340 and cannula: 370, see FIG. 3) from a fluid infusion device (see FIG. 3, infusion device: 310) into the anatomy of the user (i.e., via cannula: 370), the means 
However, this particular embodiment of Rush fails to explicitly disclose: a connector configured to secure the means for defining the fluid flow path to the fluid infusion device, the connector comprising a communication device configured to communicate the physiological characteristic to a communication component of the fluid infusion device.  In another embodiment, however, Rush teaches (see Col. 17, Lines 27-41) a connector “configured to channel the fluid from the infusion device to the on-body unit, and further, configured to provide the one or more signals corresponding to the respective one or more analyte levels to an infusion and monitoring device”.  Rush necessarily teaches the connector comprising a communication device, as the disclosure states the connector is “configured to provide one or more signals,” indicating that the connector must comprise a communication device (i.e., a transmitter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Rush by incorporating the teachings of the embodiment depicted in Col. 17, Lines 27-41 by including a connector configured to secure the means for defining the fluid flow path (i.e., via 340, 370) to the fluid infusion device (310), the connector comprising a communication device (i.e., a transmitter, necessarily) configured to communicate (i.e., via one or more signals) the physiological characteristic (i.e., one or more analyte levels) to a communication component (see FIG. 3, analyte monitor unit: 320) of the fluid infusion 

Regarding claim 13, modified Rush teaches:
The fluid infusion system (300) of Claim 12, wherein the means for determining the physiological characteristic (i.e., via analyte sensor: 360) includes a plurality of electrodes (“…analyte sensor 360 also positioned subcutaneously under the patient's skin and maintained in fluid contact with the patient's analyte. A transmitter unit 350 is provided so as to be electrically coupled to the analyte sensor 360 electrodes,” see Col. 8, Lines 7-11).

Regarding claim 16, modified Rush teaches the claimed invention, substantially as claimed, as set forth above in claim 13.  However, modified Rush does not explicitly disclose: the communication device comprises a plurality of contact pads coupled to the plurality of electrodes and the communication component comprises a plurality of device contact pads, each of the plurality of device contact pads associated with a respective one of the plurality of pins.


Regarding claim 18, modified Rush teaches:
The fluid infusion system (300) of Claim 12, wherein the means for determining the physiological characteristic (i.e., via 360) is configured to extend from the housing (housing of 350) for insertion into the anatomy of the user (see FIG. 3, cannula: 370 extends into patient’s skin; see also Col. 7, Line 64 – Col. 8, Line 14).

Regarding claim 19, modified Rush teaches:
The fluid infusion system (300) of Claim 12, wherein the means for defining the fluid flow path (i.e., via 340, 370) is a tube (see FIG. 3, infusion tubing: 340 is a tube).

Regarding claim 20, modified Rush teaches:
The fluid infusion system (300) of Claim 12, wherein the fluid infusion device (310) is an insulin pump (see Abstract), and wherein the means for determining a physiological characteristic of the user (i.e., via 360) is a glucose sensor (see Col. 3, Lines 45-51 discussing analyte sensor may monitor glucose levels in a user).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (US 8343092 B2), as applied to claim 12 above, and further in view of Amirouche (US 20180214636 A1).

Regarding claims 14-15, Rush teaches the claimed invention, substantially as claimed, as set forth above in claim 13.  However, Rush does not explicitly disclose: the communication device comprises a plurality of contact pads coupled to the plurality of electrodes.  In a second embodiment, Rush teaches a communication device (see FIG. 11A, a conductive layer: 1102 with electrode traces disposed thereon) comprising a plurality of contact pads (see FIG. 11A, electrode traces disposed on conductive layer: 1102) electrically coupled to a plurality of electrodes (see FIG. 11B, analyte sensor contacts: 1140 of transmitter unit: 1110) (“analyte sensor contacts 1140… are configured to establish electrical contact with the respective electrodes of the integrated infusion cannula and analyte sensor 1100,” see Col. 14, Lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Rush by incorporating the teachings of the embodiment depicted in FIG. 11A-11B by establishing a plurality of electrode pairs, comprising electrode traces and analyte sensor contacts, to extend between the transmitter unit and the analyte sensor, for the purpose of maintaining close, continuous fluid contact with the patient’s analyte and reducing any latency or noise that may arise from a wired electrical connection extending a farther distance, and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
However, the modified device of Rush still does not explicitly disclose: the communication component comprises a plurality of pogo pins, each of the plurality of pogo pins associated with a respective one of the plurality of contact pads; or the communication device further includes a gasket disposed about a perimeter of the plurality of contact pads.  Amirouche, in a similar field of endeavor, teaches a communication component (i.e., pump display unit) that comprises a plurality of pins (i.e., spring-loaded pins), each of the plurality of pins associated with a respective one of a plurality of contact pads (see FIG. 1B, target connectors: 170, 175; see p. [0058]) of a communication device (see FIG. 1A, smart cartridge: 100).  Amirouche further teaches a gasket (see FIG. 1B, gaskets: 180, 185) disposed about a perimeter of the plurality of contact pads (170, 175) of the communication device (100) (see FIG. 1B and p. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rush (already modified with a second embodiment, see above) to incorporate the teachings of Amirouche by combining a plurality of pogo pins (i.e., spring-loaded pins) to the transmitter unit, taught by Rush, so that the plurality of contact pads within the analyte sensor (i.e., electrode traces disposed on conductive layer: 1102) are individually associated with a respective one of the plurality of pogo pins, for the purpose of establishing a close-contact electrical communication between the communication component and the communication device, thereby reducing any electrical noise or uncertainty in the biological data received by the control module that may arise from a wired electrical connection extending a farther distance.

Regarding claims 16-17, Rush teaches the claimed invention, substantially as claimed, as set forth above in claim 13.  However, Rush does not explicitly disclose: the communication device comprises a plurality of contact pads coupled to the plurality of electrodes.  In a second embodiment, Rush teaches a communication device (see FIG. 11A, a conductive layer: 1102 with electrode traces disposed thereon) comprising a plurality of contact pads (see FIG. 11A, electrode traces disposed on conductive layer: 1102) electrically coupled to a plurality of electrodes (see FIG. 11B, analyte sensor contacts: 1140 of transmitter unit: 1110) (“analyte sensor contacts 1140… are configured to establish electrical contact with the respective electrodes of the integrated infusion cannula and analyte sensor 1100,” see Col. 14, Lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Rush by incorporating the teachings of the embodiment depicted in FIG. 11A-11B by establishing a plurality of electrode pairs, comprising electrode traces and analyte sensor contacts, to extend between the transmitter unit and the analyte sensor, for the purpose of maintaining close, continuous fluid contact with the patient’s analyte and reducing any latency or noise that may arise from a wired electrical connection extending a farther distance, and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
However, the modified device of Rush still does not explicitly disclose: the communication component comprises a plurality of device contact pads, each of the plurality of device contact pads associated with a respective one of the plurality of pins; or a gasket having a plurality of pins, each pin of the plurality of pins in communication with one of the plurality of contact pads and one of the plurality of device contact pads.  Amirouche, in a similar field of endeavor, teaches a communication component (i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Rush (already modified with a second embodiment, see above) by duplicating the plurality of contact pads to the transmitter unit, taught by Rush, to be referred to as a plurality of device contact pads, and then to incorporate the teachings of Amirouche by rearranging the plurality of pins, originally on the communication component, to exist within the gasket (180, 185) and in communication with both the plurality of contact pads and the plurality of device contact pads, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and a prima facie case of obviousness exists when one rearranges a component’s position within a device (i.e., the plurality of pins) without modifying the operation of the device (i.e., regardless of the location of the plurality of pins discussed above, the physical alignment / electrical communication between the communication device and the communication component is maintained. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and MPEP § 2144.04 subsections VI.B-C.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783